Both of these cases involve the validity of Article 107 of the Rules and Regulations Concerning Income Taxes, promulgated in November, 1938, by the Collector of Revenue, State of Louisiana.
The issue raised in these cases has been fully determined in the case of Standard Oil Co. of New Jersey (Formerly Standard Oil Co. of Louisiana) v. Collector of Revenue, 210 La. 428,27 So. 2d 268, all three of which were treated in argument before this court as one case.
For the reasons assigned in the case of Standard Oil Co. of New Jersey (Formerly Standard Oil Co. of Louisiana) v. Collector *Page 451 
of Revenue, the judgment of the district court in each of these cases is affirmed.
O'NIELL, C. J., absent.